Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the AFCP 2.0 request filed by Applicant on 01/10/2022. 
After a thorough search, review of the prosecution history, and in view of Applicant's Remarks and the prior art of record, claims 1, 3-6 and 8-10 are allowed.
Priority
	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C.
§ 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37
C.F.R. § 1.55. 
Reasons for Allowance
	The following is examiner’s statement of reasons for allowance: 
The prior art of record Maskara (Pub. No. US 2019/0319881 A1) teaches “as illustrated in FIG. 4, requesting operation 410 receives, at an LDNS server, DNS requests from requesting devices. Monitoring operation 420 monitors the traffic from the various subnets. Generation operation 430 can use this detected activity to generate future predictions of traffic over a period of time for each subnet based on historical patterns. For example, the future predictions may indicate that 1000 DNS requests will translate to 1 million application requests over the next hour.” Maskara Fig. 4 & ¶ [0038].
predict the originating DGA of a particular domain name under scrutiny based on the extracted lexical and/or cluster-based features for the domain name.” Rodriguez ¶ [0039].
The prior art fails to teach or suggest the invention recited in the independent claims when considering the totality of the language in those claims. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599. The examiner can normally be reached on m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Gregory P. Tolchinsky
/G.P.T./
Examiner, Art Unit 2454
02/09/2022

/Brian Whipple/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        2/11/2022